Citation Nr: 0209266	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely notice of disagreement with a February 1998 
rating decision, concerning the award of service connection 
and initial rating evaluation of lumbosacral strain and 
thoracic and left trapezius strain, was timely filed.

(The issues of entitlement to increased evaluations for 
lumbosacral strain and thoracic and left trapezius strain 
will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the February 1998 rating 
decision, among other adjudicative actions, the RO granted 
service connection for lumbosacral strain, and assigned a 0 
percent evaluation, and also granted service connection for 
thoracic and left trapezius strain, and assigned a 10 percent 
evaluation.  

This matter was previously before the Board in February 2001.  
Upon review of the record, the Board determined that the 
issues of increased evaluations for the service-connected 
lumbosacral strain, and thoracic and left trapezius strain 
had been withdrawn from appellate status and, thus, dismissed 
the claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While this case was pending 
before the Court, the Office of the General Counsel for VA, 
on behalf of the Secretary, filed a joint motion for remand 
and for stay of proceedings.  The request was to vacate the 
February 2001 decision by the Board, and to remand the case 
to analyze whether correspondence received from the appellant 
subsequent to September 1999 could be construed as a timely 
notice of disagreement with the February 1998 rating 
decision.  The Court granted this motion in a March 2002 
order, and the case has since been returned to the Board for 
compliance with the directives stipulated in the motion. 

The Board is undertaking additional development with respect 
to the issues of 
entitlement to increased evaluations for lumbosacral strain 
and thoracic and left trapezius strain, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO granted 
service connection for lumbosacral strain and thoracic and 
left trapezius strain, rated as 0 percent and 10 percent 
disabling, respectively. 

2.  The appellant filed a timely notice of disagreement and a 
statement of the case was issued in September 1999; he 
withdrew his notice of disagreement in September 1999.

3.  Written communication received from the appellant in 
October 1999 is construed as a timely reinstatement of the 
appeal of the February 1998 rating decision. 


CONCLUSION OF LAW

A timely notice of disagreement was filed in October 1999 in 
connection with the February 1998 rating decision and the 
appellants appeal is perfected.  38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in February 1998, the RO 
granted service connection for lumbosacral strain, and 
thoracic and left trapezius strain, evaluated as 0 percent 
and 10 percent disabling, respectively. The appellant was 
notified of this rating action and of his appellate rights by 
letter dated in March 1998.

The appellant filed a timely notice of disagreement with the 
RO's February 1998 rating decision in July 1998 regarding the 
assigned rating evaluations for the service-connected 
lumbosacral strain, and thoracic and left trapezius strain.  

In an August 1999 rating action the RO, in part, increased 
the 0 percent in effect for the lumbosacral strain to 10 
percent.

A Statement of the Case was issued to the appellant in 
September 1999.  In written correspondence received at the RO 
later that month, in September 1999, the appellant advised 
the RO of his satisfaction with the current rate of 
compensation benefits.  

In correspondence received from the appellant in October 
1999, the appellant provided the RO with additional medical 
evidence for consideration in "support of [his] appeal."  
Thereafter, in October 1999, the RO issued a Supplemental 
Statement of the Case relative to the issues of increased 
evaluations for the service-connected lumbosacral strain, and 
thoracic and left trapezius strain.  The appellant filed a 
substantive appeal, VA Form 9, relative to these issues in 
December 1999.  The RO continued the assigned rating 
evaluations for these disabilities in a February 2000 rating 
action.  

Analysis

Appellate review of a RO decision is initiated by notice of 
disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case is furnished.  38 U.S.C.A. 
§ 7105.  An appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A notice of disagreement must be filed 
within one year from the date of the mailing of the notice of 
the determination by the RO.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction with an adjudicative determination 
by the agency of original jurisdiction.  38 C.F.R. § 20.201

In this regard, the record shows that the veteran withdrew 
his appeal in September 1999.  However, the Board finds that 
written correspondence received in October 1999 from the 
appellant may be liberally construed as an attempt to 
reinstate the previously withdrawn NOD as to the February 
1998 rating decision.  In the October 1999 statement from the 
appellant to the RO, he indicated his apparent continued 
disagreement with the rating action taken, and his intent to 
proceed with an appeal of the initial rating decision.  While 
special wording is not required, the notice of disagreement 
must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201; See Gallegos v. Gober, 
14 Vet. App. 50, 57 (2000).  Although the October 1999 
communication was received beyond the one-year period from 
the date of mailing of the notice of the determination being 
appealed, it was received within 60 days of issuance of the 
SOC.  See 38 C.F.R. §§ 20.300, 20.302.  Accordingly, the 
Board finds that the October 1999 constitutes a timely notice 
of disagreement with the February 1998 rating decision and 
the appeal is reinstated. 


ORDER

As the appellant filed a timely notice of disagreement with 
the initial rating evaluations for lumbosacral strain, and 
thoracic and left trapezius strain awarded in the February 
1998 rating decision, the claim was not finally denied and 
remains pending.  To this extent, the appeal is granted. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

